Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.US 10897269, if allowed, would improperly extend the “right to exclude’ already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

Instant application
Reference.
Claim 34 limitations
receive compressed attribute information for a _ three-dimensional (3D) representation of an object comprising data indicating attribute correction values for attributes of elements of the 3D representation of the object, wherein the attribute correction values are ordered in a plurality of levels of detail for a plurality of sub-sets of other elements of the 3D representation of the object;

provide attribute information for a decompressed 3D representation of the object having a first level of detail; and
update the decompressed 3D representation of the object to include attribute information for additional sub-sets of elements at one or more other ones of the plurality of levels of detail.

Further,
Claim 21, limitations
A non-transitory computer-readable medium storing program instructions, that when executed on or across one or more processors, cause the one or more processors to: determine a first level of detail for a three-dimensional (3D) representation of an object, wherein a plurality of elements make up the 3D representation of the object, and wherein respective ones of the elements comprise spatial information for the element and attribute information for the element; and
determine one or more additional levels of detail for the 3D representation of the object,
wherein, to compress attribute values for elements included in the first level of detail or the one or more additional levels of detail, the program instructions, when executed on or across the one or more processors, cause the one or more processors to: for a set of respective ones of the elements of the 3D representation of the object not included in a previously determined level of detail: identify a set of neighboring elements greater than a first distance from a respective element being evaluated; determine a predicted attribute value for the respective element based on attributes values for neighboring elements that neighbor the respective element being evaluated; and determine, based on comparing the predicted attribute value for the respective element being evaluated to un-compressed attribute information for the element being evaluated, an attribute correction value for the element being evaluated; and  encode the determined attribute correction values for elements included in the first level of detail and the one or more additional levels of detail.
Claim.14 limitations
A method comprising: receiving compressed attribute information for a point cloud comprising at least one assigned attribute value for at least one point of the point cloud and data indicating attribute correction values for attributes of the other points of the point cloud, wherein the attribute correction values are ordered in a plurality of levels of detail for a plurality of sub-sets of the other points of the point cloud; and providing attribute information for a decompressed point cloud having a first level of detail; and updating the decompressed point cloud to include attribute information for additional sub-sets of points at one or more other ones of the plurality of levels of detail.




Further 
Claim 1 limitations
1. A system comprising: one or more sensors configured to capture a plurality of points that make up a point cloud, wherein respective ones of the points comprise spatial information for the point and attribute information for the point; and an encoder configured to: determine a first level of detail for the attribute information of the point cloud; and determine one or more additional levels of detail for the attribute information of the point cloud, wherein to determine the first level of detail or the one or more additional levels of detail, the encoder is configured to: assign an attribute value to at least one point of the point cloud based on the attribute information included in the captured point cloud for the point; and for a sub-set of respective ones of the points of the point cloud not included in a previously determined level of detail: identify a set of neighboring points greater than a first distance from the point; determine a predicted attribute value for the respective point based on predicted or assigned attributes values for the neighboring points; and determine, based on comparing the predicted attribute value for the respective point to the attribute information for the point included in the captured point cloud, an attribute correction value for the point; and encode the assigned attribute value and the determined attribute correction values for first level of detail and the one or more additional levels of detail.
Explaining of the difference for ODP…



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. US 20170214943 A1, is cite because the reference teaches “[0001] The invention relates generally to compressing and representing point clouds, and more particularly to methods and system for predicting and applying transforms to three dimensional blocks of point cloud data for which some positions in a block may not be occupied by a point”.
Cohen et al. US 20180053324 A1, is cite because the reference teaches “[0001] The invention relates generally to a method for compressing point cloud geometries, and more particularly to a method for predictive encoding the point cloud geometries”.
Chou et al. US 20170347120 A1, is cite because the reference teaches “[0001] The disclosed technology concerns compression schemes for voxelized point clouds as may be used in 3D communication systems, such as augmented-reality or virtual-reality systems”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI BAYAT/Primary Examiner, Art Unit 2664